

EXHIBIT 10.5
WAFERGEN BIO-SYSTEMS, INC.


Executive Employment Agreement


This Executive Employment Agreement (the “Agreement”), dated as of October 30,
2009 (the “Effective Date”), is between WaferGen Bio-systems, Inc. (the
“Company”) and Mona Chadha (“Executive”).


I.
POSITION AND RESPONSIBILITIES

 
A.           Position.  Executive is employed by the Company to render services
to the Company in the position of Executive Vice President of Marketing and
Business Development and Interim Chief Operating Officer.  Executive shall
perform such duties and responsibilities as are normally related to such
position in accordance with the standards of the industry and any additional
duties now or hereafter assigned to Executive by the Company.  Executive shall
abide by the rules, regulations, and practices as adopted or modified from time
to time in the Company’s sole discretion.
 
B.           Other Activities.  Except upon the prior written consent of the
Company, Executive will not, during the term of this Agreement, (i) accept any
other employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with Executive’s duties and responsibilities hereunder or create a conflict of
interest with the Company.
 
C.           No Conflict. Executive represents and warrants that Executive’s
execution of this Agreement, employment with the Company, and the performance of
Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.
 
D.           Goals and Objectives.  The Company’s Board of Directors and/or the
Compensation Committee of the Company’s Board of Directors will establish, on an
annual basis, appropriate goals and objectives by which Executive’s performance
will be evaluated.  In establishing such goals and objectives, the Company’s
Board of Directors and/or the Compensation Committee of the Company’s Board of
Directors shall request input from the Executive regarding such goals and
metrics.

 
 

--------------------------------------------------------------------------------

 


II.
COMPENSATION AND BENEFITS

 
A.           Base Salary and Bonus.  In consideration of the services to be
rendered under this Agreement, the Company shall pay Executive a salary at the
rate of Two Hundred Twenty Five Thousand Dollars ($225,000) per year (“Base
Salary”).  The Base Salary shall be paid in accordance with the Company’s
regularly established payroll practice.  Executive’s Base Salary will be
reviewed from time to time in accordance with the established procedures of the
Company for adjusting salaries for similarly situated employees and may be
adjusted in the sole discretion of the Company.  Executive also will be eligible
to earn a bonus of up to 40% of Executive’s Base Salary based on achieving
individual objectives and the Company achieving specific objectives as
determined by the Company (the “Bonus”).  In addition, with respect to fiscal
year 2009 only, Executive shall receive the following supplemental payments: (i)
within three days following Executive’s execution of this Agreement, Executive
shall receive a payment in the amount of $16,575.71, less applicable
withholdings, and (ii) Executive shall receive an additional payment in the
amount of $16,575.71, less applicable withholdings, at the same time that the
Company pays the December 15, 2009 regular payroll (the “Supplemental 2009
Payments”).  The Supplemental 2009 Payments are, in the aggregate, equal to the
differential between the Base Salary rate and the salary payments received by
Executive for the period from March 20, 2009 and October 29, 2009, less
applicable withholdings.  The Supplemental 2009 Payments are provided in
consideration of Executive’s signing of this Agreement, and are not contingent
upon Executive’s continued employment with the Company.
 
B.           Benefits.  Executive shall be eligible to participate in the
benefits made generally available by the Company to its senior officers, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company’s sole discretion.
 
C.           Expenses.  The Company shall reimburse Executive for reasonable
business expenses incurred in the performance of Executive’s duties hereunder in
accordance with the Company’s expense reimbursement guidelines.
 
III.
AT-WILL EMPLOYMENT; TERMINATION BY COMPANY

 
A.           At-Will Termination by Company.  Executive’s employment with the
Company shall be “at-will” at all times.  The Company may terminate Executive’s
employment with the Company at any time, without any advance notice, for any
reason or no reason at all, notwithstanding anything to the contrary contained
in or arising from any statements, policies or practices of the Company relating
to the employment, discipline or termination of its employees.  Upon and after
such termination, all obligations of the Company under this Agreement shall
cease, except as otherwise provided herein.
 
B.           Severance.  Except in situations where the employment of Executive
is terminated For Cause, By Death or By Disability (as defined in Section IV
below), in the event that the Company terminates Executive’s employment or
Executive terminates her employment for Good Reason (as defined in Section VB
below), which termination, in each case, constitutes a “separation from service”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the final regulations and any guidance promulgated
thereunder, Executive will be eligible to receive the following severance
benefits (“Severance”):
 
1.           Equity Acceleration. Any unvested Company stock options granted to
Executive shall become fully vested and shall be exercisable as of the effective
date of an executed release agreement (as described below);

 
2

--------------------------------------------------------------------------------

 

2.           Cash Payments Based on Salary Amount.  Executive will be eligible
to receive an amount equal to one of the following (as applicable): (i) in the
event Executive’s termination occurs prior to the twelve (12) month anniversary
of the Effective Date and not within twelve (12) month after the completion of a
Change of Control (as defined below), Executive shall receive an amount equal to
twelve (12) months of Executive’s then-current Base Salary; (ii) in the event
Executive’s termination occurs after the twelve (12) month anniversary of the
Effective Date and not within twelve (12) months after the completion of a
Change of Control, Executive shall receive an amount equal to six (6) months of
Executive’s then-current Base Salary; and (iii) in the event Executive’s
termination occurs at any time within twelve (12) months after the completion of
a Change of Control, Executive shall receive an amount equal to twelve (12)
months of Executive’s then-current Base Salary.
 
(a)           The amount payable pursuant to Sections IIIB.2(i) or 2(ii) shall
be payable in the form of salary continuation (“Salary Continuation Payments”)
on the Company’s regular payroll dates (each such payment date, a “Severance
Payment Date”); provided, however, that Salary Continuation Payments shall not
begin until the first regularly-scheduled pay day following the effective date
of an executed release agreement (as described below).  Upon such initial
payment date, the Company shall pay to Executive that portion of the Salary
Continuation Payments which Executive would have received but for the delay in
payment related to the effectiveness of the release.  The Salary Continuation
Payments shall be paid in full no later than the end of the second year
following the year in which the termination occurs. Notwithstanding the
foregoing, Salary Continuation Payments shall be reduced by any remuneration
paid to Executive because of Executive’s employment or self-employment during
the Severance Period (as defined below), and Executive shall promptly report all
such remuneration to the Company in writing.   The period during which Executive
continues to receive Salary Continuation payments is defined as the “Severance
Period.”  Executive’s eligibility for the Salary Continuation is conditioned on
Executive’s agreement not to compete with the Company, or its successors or
assigns, during the Severance Period.  If Executive engages in any business
activity that directly competes with the Company’s business as of the date of
Executive’s termination of employment (unless such activity is otherwise
consented to by the Company in writing), all Severance payments and other
benefits set forth herein immediately shall cease.  Currently the Company is
focused on the gene expression and genotyping segments of the genetic analysis
marketing.  However, the parties acknowledge and agree that the Company’s
business at the time of any termination of Executive’s employment may be
different than, or more expansive than, its business as of the date of this
Agreement.
 
(b)           The amount payable pursuant to Section IIIB.2(iii) shall be paid
in the form of a lump sum payment.  The lump sum payment will be made at the
first regularly-scheduled pay day following the effective date of an executed
release agreement (as described below).
 
3.           Pro-Rated Bonus Cash Payments.
 
(a)           In the event Executive’s termination does not occur within twelve
(12) months after a Change in Control, Executive will be eligible to receive a
pro-rated Bonus, in such amount as determined following the end of the year to
which the Bonus relates based on the actual achievement of the applicable
performance goals for such year, pro-rated based on the number of days Executive
is employed with the Company during such year. Any Bonus payable pursuant to
this Section IIIB.3(a) shall be paid in equal installments distributed among
each remaining Severance Payment Date; provided that, if no further Severance
Payment Dates remain following the calculation of the pro-rated Bonus amount,
such Bonus shall be paid in a lump sum amount as soon as reasonably practicable
thereafter, but no later than the end of the second year following the year in
which the termination occurs.

 
3

--------------------------------------------------------------------------------

 
 
(b)            In the event Executive’s termination occurs within twelve (12)
months after a Change in Control, Executive will instead be eligible to receive
a pro-rated portion of the maximum Bonus amount (i.e., a pro-rated portion of
40% of Base Salary).  Such Bonus amount shall be paid in the form of a lump sum
payment at the first regularly-scheduled pay day following the effective date of
an executed release agreement.
 
4.           COBRA Payments. If Executive elects to continue her medical
coverage under COBRA, the Company shall pay the premiums for Executive’s COBRA
coverage until the earlier of (a) the date Executive ceases to receive Salary
Continuation Payments, (b) twelve (12) months following the date of termination
of employment, or (c) the date Executive becomes eligible for coverage under
another employer’s health plan.
 
5.           Outplacement Services.  Executive shall also receive reasonable
executive outplacement services at the Company’s expense, in an amount not to
exceed $10,000, for a period of twelve (12) months or until Executive secures
comparable employment (whichever is earlier).
 
Executive’s eligibility for the foregoing Severance payments and benefits is
conditioned on Executive having first signed a release agreement in the form
attached as Exhibit A within sixty (60) days of the date of termination.  The
release agreement will not be effective until the expiration of the seven-day
revocation period referred to in the release agreement. Executive shall not be
entitled to any Severance payments or benefits if Executive’s employment is
terminated For Cause, By Death or By Disability (as defined in Section IV below)
or if Executive’s employment is terminated by Executive other than for Good
Reason.
 
IV.
OTHER TERMINATIONS BY COMPANY

 
A.           Termination for Cause.  For purposes of this Agreement, “For Cause”
shall mean: (i) Executive commits a crime involving dishonesty, breach of trust,
or physical harm to any person; (ii) Executive willfully engages in conduct that
is in bad faith and materially injurious to the Company, including but not
limited to, misappropriation of trade secrets, fraud or embezzlement;
(iii) Executive commits a material breach of this Agreement, which breach is not
cured within twenty days after written notice to Executive from the Company;
(iv) Executive willfully refuses to implement or follow a lawful policy or
directive of the Company, which breach is not cured within twenty days after
written notice to Executive from the Company; or (v) Executive engages in
misfeasance or malfeasance demonstrated by a pattern of failure to perform job
duties diligently and professionally.  The Company may terminate Executive’s
employment For Cause at any time, without any advance notice.  The Company shall
pay to Executive all compensation to which Executive is entitled up through the
date of termination, subject to any other rights or remedies of the Company
under law; and thereafter all obligations of the Company under this Agreement
shall cease.

 
4

--------------------------------------------------------------------------------

 
 
B.           By Death.  Executive’s employment shall terminate automatically
upon Executive’s death.  The Company shall pay to Executive’s beneficiaries or
estate, as appropriate, any compensation then due and owing.  Thereafter all
obligations of the Company under this Agreement shall cease.  Nothing in this
Section shall affect any entitlement of Executive’s heirs or devisees to the
benefits of any life insurance plan or other applicable benefits.
 
C.           By Disability.  If Executive becomes eligible for the Company’s
long term disability benefits or if, in the sole opinion of the Company,
Executive is unable to carry out the responsibilities and functions of the
position held by Executive by reason of any physical or mental impairment for
more than ninety consecutive days or more than one hundred and twenty days in
any twelve-month period, then, to the extent permitted by law, the Company may
terminate Executive’s employment.  The Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination,
and thereafter all obligations of the Company under this Agreement shall
cease.  Nothing in this Section shall affect Executive’s rights under any
disability plan in which Executive is a participant.
 
V.           TERMINATION BY EXECUTIVE
 
A.           At-Will Termination by Executive.  Executive may terminate
employment with the Company at any time for any reason or no reason at all.
 
B.           Termination for Good Reason.  Executive’s termination shall be for
“Good Reason” if Executive provides written notice to the Company of the Good
Reason within ninety days (90) of the event constituting Good Reason and
provides the Company with a period of thirty (30) days to cure the Good Reason
and the Company fails to cure the Good Reason within that period.  For purposes
of this Agreement, “Good Reason” shall mean the occurrence of either of the
following events if the event is effected by the Company without the consent of
Executive:  a material reduction in Executive’s Base Salary, except for
reductions that are comparable to reductions generally applicable to similarly
situated executives of the Company; or a relocation of Executive’s principal
place of employment by more than fifty (50) miles, which increases Executive’s
commuting distance.
 
C.           “Change of Control.”  For purposes of this Agreement, “Change of
Control” shall mean a change in ownership or control of the Company effected
through a merger, consolidation or acquisition by any person or related group of
persons (other than an acquisition by the Company or by a Company-sponsored
employee benefit plan or by a person or persons that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934) of securities possessing more than fifty percent of the
total combined voting power of the outstanding securities of the Company.
 
VI.
TERMINATION OBLIGATIONS

 
A.           Return of Property.  Executive agrees that all property (including
without limitation all equipment, tangible proprietary information, documents,
records, notes, contracts and computer-generated materials) furnished to or
created or prepared by Executive incident to Executive’s employment belongs to
the Company and shall be promptly returned to the Company upon termination of
Executive’s employment.

 
5

--------------------------------------------------------------------------------

 
 
B.           Resignation and Cooperation.  Upon termination of Executive’s
employment, Executive shall be deemed to have resigned from all offices and
directorships then held with the Company.  Following any termination of
employment, Executive shall cooperate with the Company in the winding up of
pending work on behalf of the Company and the orderly transfer of work to other
employees.  Executive shall also cooperate with the Company in the defense of
any action brought by any third party against the Company that relates to
Executive’s employment by the Company.


VII.
INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION ON THIRD PARTY INFORMATION



A.           Proprietary Information Agreement.  Executive agrees that Executive
is bound by the terms of the Company’s Proprietary Information and Inventions
Agreement previously executed by Executive, a copy of which is attached as
Exhibit B (“Proprietary Information Agreement”).


B.           Non-Solicitation.  Executive acknowledges that because of
Executive’s position in the Company, Executive will have access to material
intellectual property and confidential information.  During the term of
Executive’s employment and for one year thereafter, in addition to Executive’s
other obligations hereunder or under the Proprietary Information Agreement,
Executive shall not, for Executive or any third party, directly or indirectly
(i) solicit, induce, recruit or encourage any person employed by the Company to
terminate his or her employment, or (ii) divert or attempt to divert from the
Company any business with any customer, client, member, business partner or
supplier about which Executive obtained confidential information during her
employment with the Company, by using the Company’s trade secrets or by
otherwise engaging in conduct that amounts to unfair competition.


C.           Non-Disclosure of Third Party Information.  Executive represents
and warrants and covenants that Executive shall not disclose to the Company, or
use, or induce the Company to use, any proprietary information or trade secrets
of others at any time, including but not limited to any proprietary information
or trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any violation of this provision shall be grounds for Executive’s
immediate termination and could subject Executive to substantial civil
liabilities and criminal penalties.  Executive further specifically and
expressly acknowledges that no officer or other employee or representative of
the Company has requested or instructed Executive to disclose or use any such
third party proprietary information or trade secrets.


VIII.
ARBITRATION

 
Executive agrees to sign and be bound by the terms of the Company’s Arbitration
Agreement, which is attached as Exhibit C.

 
6

--------------------------------------------------------------------------------

 
 
IX.
AMENDMENTS; WAIVERS; REMEDIES

 
This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive.  Failure to exercise any right under this Agreement shall not
constitute a waiver of such right.  Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches.  All rights or
remedies specified for a party herein shall be cumulative and in addition to all
other rights and remedies of the party hereunder or under applicable law.
 
X.           ASSIGNMENT; BINDING EFFECT
 
A.           Assignment.  The performance of Executive is personal hereunder,
and Executive agrees that Executive shall have no right to assign and shall not
assign or purport to assign any rights or obligations under this
Agreement.  This Agreement may be assigned or transferred by the Company; and
nothing in this Agreement shall prevent the consolidation, merger or sale of the
Company or a sale of any or all or substantially all of its assets.
 
B.           Binding Effect.  Subject to the foregoing restriction on assignment
by Executive, this Agreement shall inure to the benefit of and be binding upon
each of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.
 
XI.
NOTICES

 
All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered:  (a)
by hand; (b) by a nationally recognized overnight courier service; or (c) by
United States first class registered or certified mail, return receipt
requested, to the principal address of the other party, as set forth below.  The
date of notice shall be deemed to be the earlier of (i) actual receipt of notice
by any permitted means, or (ii) five business days following dispatch by
overnight delivery service or the United States Mail.  Executive shall be
obligated to notify the Company in writing of any change in Executive’s
address.  Notice of change of address shall be effective only when done in
accordance with this paragraph.


Company’s Notice Address:


WaferGen Bio-systems, Inc.
46531 Fremont Blvd.
Fremont, CA 94538
Attention:  Alnoor Shivji


Executive’s Notice Address:


Mona Chadha
34434 Calgary Terrace
Fremont, Ca, 94555

 
7

--------------------------------------------------------------------------------

 


XII.
SEVERABILITY

 
If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect.  In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.
 
XIII.
TAXES

 
All amounts paid under this Agreement shall be paid less all applicable state
and federal tax withholdings (if any) and any other withholdings required by any
applicable jurisdiction or authorized by Executive.  Notwithstanding any other
provision of this Agreement whatsoever, the Company, in its sole discretion,
shall have the right to provide for the application and effects of Section 409A
of the Code (relating to deferred compensation arrangements) and any related
administrative guidance issued by the Internal Revenue
Service.    Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A of the
Code at the time of Executive’s termination (other than due to death), then the
severance benefits payable to Executive under this Agreement, if any, that may
be considered deferred compensation under Section 409A of the Code (the
“Deferred Compensation Separation Benefits”) otherwise due to Executive on or
within the six (6) month period following Executive’s termination shall accrue
during such six (6) month period and shall become payable, without interest, in
a lump sum payment on the date six (6) months and one (1) day following the date
of Executive’s termination of employment (any such delay required, the
“Specified Employee Delay”).  All subsequent payments, if any, shall be payable
in accordance with the payment schedule applicable to each
payment.  Notwithstanding anything herein to the contrary, if Executive dies
following her termination but prior to the six (6) month anniversary of her
termination, then any payments delayed in accordance with this Section shall be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Compensation Separation Benefits shall
be payable in accordance with the payment schedule applicable to each
payment.  Notwithstanding anything to the contrary in this Agreement, but
subject to the Specified Employee Delay, if applicable, in the event that any
Bonus payable as severance pursuant to Section IIIB.3 would otherwise constitute
Deferred Compensation Separation Benefits, such Bonus shall be paid no later
than 2.5 months following the end of the year in which Executive’s termination
occurs.
 
XIV.
GOVERNING LAW

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 
8

--------------------------------------------------------------------------------

 

XV.
INTERPRETATION

 
This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party.  Sections and section headings contained
in this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement.  Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.
 
XVI.
OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

 
Executive agrees that any and all of Executive’s obligations under this
agreement, including but not limited to Exhibits B and C, shall survive the
termination of employment and the termination of this Agreement.
 
XVII.
COUNTERPARTS

 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.
 
XVIII.
AUTHORITY

 
Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.
 
XIX.
ENTIRE AGREEMENT

 
This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Executive Proprietary
Information and Inventions Agreement attached as Exhibit B, the Arbitration
Agreement attached as Exhibit C, and the Stock Plan and Stock Option Agreement
of the Company).  To the extent that the practices, policies or procedures of
the Company, now or in the future, apply to Executive and are inconsistent with
the terms of this Agreement, the provisions of this Agreement shall
control.  Any subsequent change in Executive’s duties, position, or compensation
will not affect the validity or scope of this Agreement.
 
XX.
EXECUTIVE ACKNOWLEDGEMENT

 
EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 
9

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above.
 
WaferGen Bio-systems, Inc.
 
Mona Chadha
 
 
   
Signature
 
Signature
           
Title
 
 
   
Date 
     
Date
   


 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Form of Release


Mona Chadha (“You”) and WaferGen Bio-systems, Inc. (the “Company”) have agreed
to enter into this Release Certificate on the following terms:
 
Within ten (10) days after you sign this Release Certificate (which you may sign
no sooner than the last day of your employment with the Company), you will
become eligible to receive severance benefits in accordance with the terms of
the Executive Employment Agreement (“Agreement”).
 
In return for the consideration described in the Agreement, you and your
representatives completely release the Company, its affiliated, related, parent
or subsidiary corporations, and its and their present and former directors,
officers, and employees (the “Released Parties”) from all claims of any kind,
known and unknown,1 which you may now have or have ever had against any of them,
or arising out of your relationship with any of them, including all claims
arising from your employment or the termination of your employment, whether
based on contract, tort, statute, local ordinance, regulation or any comparable
law in any jurisdiction (“Released Claims”).  By way of example and not in
limitation, the Released Claims shall include any claims arising under Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act, the Worker
Adjustment and Retraining Notification Act, the Age Discrimination in Employment
Act, and the California Fair Employment and Housing Act, or any other comparable
state or local law, as well as any claims asserting wrongful termination, breach
of contract, breach of the covenant of good faith and fair dealing, negligent or
intentional misrepresentation, and defamation and any claims for attorneys’
fees.  The parties intend for this release to be enforced to the fullest extent
permitted by law.  You understand that you are not waiving any right or claim
that cannot be waived as a matter of law, such as workers' compensation or
unemployment insurance benefits.  You agree not to file or initiate any lawsuit
concerning the Released Claims.  You understand that this paragraph does not
prevent you from filing a charge with or participating in an investigation by a
governmental administrative agency; provided, however, that you hereby waive any
right to receive any monetary award resulting from such a charge or
investigation.
 
You acknowledge that the release of claims under the Age Discrimination in
Employment Act (“ADEA”) is subject to special waiver protection.  Therefore, you
acknowledge the following:  (a) you have had 21 days to consider this Release
Certificate (but may sign it at any time beforehand if you so desire); (b) you
can consult an attorney in doing so; (c) you can revoke this Release Certificate
within seven (7) days of signing it by sending a certified letter to that effect
to WaferGen Bio-systems, Inc., 46531 Fremont Blvd., Fremont, CA 94538,
Attention: CEO; and that (d) this Release Certificate shall not become effective
or enforceable and no severance benefits shall be provided until the 7-day
revocation period has expired.
 

--------------------------------------------------------------------------------

1 You further agree that because this Release Certificate specifically covers
known and unknown claims, you waive your rights under Section 1542 of the
California Civil Code or under any other comparable law of another jurisdiction
that limits a general release to claims that are known to exist at the date of
this release.  Section 1542 of the California Civil Code states as follows:  “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

--------------------------------------------------------------------------------

 
 
The parties agree that this Release Certificate and the Agreement contain all of
our agreements and understandings with respect to their subject matter, and may
not be contradicted by evidence of any prior or contemporaneous agreement,
except to the extent that the provisions of any such agreement have been
expressly referred to in this Release Certificate or the Agreement as having
continued effect.  It is agreed that this Release Certificate shall be governed
by the laws of the State of California.  If any provision of this Release
Certificate or its application to any person, place, or circumstance is held by
a court of competent jurisdiction to be invalid, unenforceable, or void, the
remainder of this Release Certificate and such provision as applied to other
person, places, and circumstances will remain in full force and effect.
 
Please note that this Release Certificate may not be signed before the last day
of your employment with the Company, and that your eligibility for severance
benefits is conditioned upon meeting the terms set forth in the Agreement.


 
 
Date:  ___________________
Mona Chadha
         
 
 
Date:  ___________________
WaferGen Bio-systems, Inc.
   


 

--------------------------------------------------------------------------------

 